DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.
 Election/Restrictions
Newly submitted claims 25 & 26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 25 & 26 include “an airfoil element adjacent to each of the inner walls of the side wall…airfoil elements extend a length of the array of spaced apart air discharge openings” and/or “airfoil elements are each configured to rotate at a plurality of angles relative to the respective side wall assembly inner wall”.  This is deemed distinct from the originally filed claims because claims 25-26 (Group II) is related to claims 1-16 (Group I) as referring to different species.  
Group I, is referring to the airfoil as being part of the inner wall of the ducts “first and second side wall assemblies each including an airfoil element with a tapered edge”, while Group II is referring to the airfoil element as being separate piece from the inner wall of the ducts with different dimensions “an airfoil element adjacent to each of the inner walls of the side .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claimed air flow to be “over the airfoil elements to the tapered edged” has no sufficient support on the filed disclosure.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderTuin et al. (U.S. Pub. No. 2004/0231301) in view of Dietrich (U.S. Patent No. 4,198,560).
 	Vander discloses an apparatus for heat shrink wrap product packaging, the apparatus comprising: first and second opposed and spaced apart side wall assemblies (Figs. 5 & 7; via side walls shown by duct 50), the first and second side wall assemblies defining a longitudinally extending product conveyance path there between (via shown conveyor between ducts 50), each of the side wall assemblies including an inner wall (via inner wall with diffuser 51) spaced apart from an outer wall (via the shown outer extending higher wall from the surface of 50) and defining an enclosed air flow duct therebetween (via air duct 50), each of the inner walls including an array of spaced apart air discharge openings direct towards and associated with the product conveyance path (via diffuser 51), at least one heater/blower assembly disposed in the apparatus (Figs. 6 & 12; via fan 26) and in heated air flow communication with the air flow duct of each of the side wall assemblies; a cover assembly disposed over and at least in part enclosing at least a section of the product conveyance path and at least a portion of the array of spaced 
	Vander does not disclose the first and second side wall assemblies each including an airfoil element with a tapered edge for air flow control from the air discharge openings in the respective inner wall.  However, Dietrich discloses similar apparatus with the use of tapered airfoil for air flow control (Fig1; via tapered side reflectors 56 & 58 and/or reflector 66).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Vander’s apparatus by using a tapered air reflector (airfoil), as suggested by Dietrich, in order to come up with angularly positionable within the heat chamber to permit the temperature to which the articles are subjected to be controlled (column 1, lines 33-36);

    PNG
    media_image1.png
    450
    820
    media_image1.png
    Greyscale


	Regarding claim 3: Dietrich discloses that the airfoil elements are each movable relative to the respective side wall assembly, see for example (Fig. 6; movements between first and second positions 132 & 134; column 6, lines 3-23);
	Regarding claim 4: Dietrich discloses that the airfoil elements are each rotatably attached to the respective side wall assembly inner wall (Fig. 6; rotations about shaft 98);
	Regarding claim 5: Dietrich discloses that the airfoil elements (via 66s) are each movable relative to the respective side wall assembly inner wall to vertically alter an impact point onto product on the conveyance path by air from the air discharge openings, see for example (Fig. 6; via mechanical movements; column 6, lines 3-23);
	Regarding claim 6: Vander discloses that the device include only a single heater/blower assembly (Fig. 12; via fan 26);
	Regarding claim 7: Vander discloses that the single heater/blower assembly is disposed below the conveyance path (Fig. 12; via heat blowing fan 26 positioned below the conveying path);  
	Regarding claim 8: Vander discloses that the cover assembly is of monocoque construction, see for example (Figs. 4 & 5; via shroud 32);
	Regarding claim 9: Vander discloses that the apparatus is free of cooling fans;
  	Regarding claim 10: Vander does not suggest the use of camera to permit viewing inside at least a portion of the enclosed section of the product conveyance path.  However, Vander uses 
	Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified and/or substituted Vander’s sensor with a use of camera, in order to gain more accurate information of the conveying path, as a result control the speed of the product conveyor through the heated path;
	Regarding claim 11: Vander discloses a conveyor surface comprising plastic chain mesh (Figs. 7, 8, 13-15);
	Regarding claim 12: Vander discloses that the conveyor comprises a conveyor surface comprising a chain mesh, the apparatus further comprising a heated air chamber at least partially underlying the conveyor surface with a slatted surface disposed between the heated air chamber and the conveyor surface, the slatted surface comprising a plurality of apertures that can be selectively opened and closed to regulate air flow from the heated air chamber to the conveyor surface, see for example (Figs. 5, 7, and 8; via apertures 24);
	Regarding claim 13: Vander discloses the at least one heater/blower assembly comprises at least one of a gas-powered heater and an electric-powered heater (via electric heater 52);
	Regarding claim 14: Vander discloses the at least one heater/blower assembly comprises an electric-powered heater (via electric heater 52);
	Regarding claim 15: Vander discloses a fail-safe door disposed at an end of the product conveyance path (Fig. 4; via movable front and back walls of shroud 32);  
	Regarding claim 16: Vander discloses means to maintain a constant pressure in the plenum (Fig. 6; via sensor 230);  
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not reflect on the references as being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In respect to applicant’s arguments that none of the applied art of Vander ‘301 and Dietrich ‘560 disclose the claimed first and second side wall assembles each include an airfoil element for air flow control from the air discharge openings in the respective inner wall.  Applicant argues that ‘560 uses a metal reflectors used for reflecting a heating element from above the product passing through the shrink tunnel and the reflectors are being hollow, semi-circle sheet of metal.  
The office as set forth above on the body of the action believes that ‘560 indeed suggest the use of multiple of the airfoils each positioned on the sides of the feeding web via 56 & 58 along with another one positioned on the top via 66.  
In respect to the inner and outer walls of the air flow ducts, it is believed that such walls indeed disclosed by ‘301.  The claimed side inner and outer wall assembly forming an air duct box, clearly disclosed by Figs. 11B & 22; via duct 50, see below notated figure;

    PNG
    media_image2.png
    311
    421
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    802
    772
    media_image3.png
    Greyscale


In response to applicant's argument that the references fail to show the discharge openings on the side walls.  The office believes that such features of openings on the side duct 50 disclosed by ‘301, see for example paragraph 0095; “the side air ducts 50 has an adjustable 
In respect to applicant’s argument that the airfoil elements of the claimed invention designed and positioned on side walls so that they can be rotatbly adapted to change positions based on the vertical height of objects passing through the shrink oven.  
The office as set forth above, such arguments made not suggested by the originally examined claims 1-17.  Seems like applicant is arguing of a new matter, which was not suggested by the examined invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited arts of PTO-892 all support and disclose the argument upon issue and the amended claims of having air flow ducts with array of air discharge openings being positioned on each of the duct’s inner walls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731